Filed 2/14/14 P. v. Singh CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139867
v.
ANDREW SINGH,                                                        (Alameda County
                                                                     Super. Ct. No. H53840)
         Defendant and Appellant.


         Andrew Singh (appellant) appeals from a judgment entered after he pleaded no
contest to being an accessory to a crime (Pen. Code, § 321) and the trial court placed him
on five years probation with various conditions. Appellant’s counsel has filed a brief
pursuant to People v. Wende (1979) 25 Cal. 3d 436 and requests that we conduct an
independent review of the record. Appellant was informed of his right to file a
supplemental brief and filed a brief on January 23, 2014. Having independently reviewed
the record, we conclude there are no issues that require further briefing and affirm the
judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
         An information was filed April 26, 2013, charging appellant with first degree
burglary (§ 459, count one), making criminal threats on two different occasions (§ 422,
counts two and three), and misdemeanor vandalism (§ 594, subd. (a), count four). The
information further alleged that appellant had a prior conviction for which he received a


         1
             All further statutory references are to the Penal Code.


                                                             1
prison term (§ 667, subd. (e)(1)) and that the prior was a serious felony conviction (§ 667,
subd. (a)(1)).
       The information was based on an incident that took place on January 24, 2012.2
At about noon that day, an officer was dispatched to the victim’s residence to investigate
a possible burglary. The victim told the officer that his brother-in-law, later identified as
appellant, broke into his residence. The victim said that he and his family had been
having problems with appellant after they told appellant that he was no longer welcome
at their home. Appellant had threatened to “ ‘kill the whole family’ ” so the victim and
his family had been staying at a hotel. The victim had a camera surveillance system
installed at his home and had footage showing appellant on his property and walking out
of the front door with the victim’s flat-screen television. The victim said that his
computer router was also missing from his home. The officer observed that the exterior
and interior doors of the garage were damaged from having been forced open, and that
the living room was ransacked.
       The officer called appellant, who said he was out of town and unable to report to
the police station, but could meet with the officer the next day. Appellant made a “brief
spontaneous statement” that he did in fact break into the victim’s residence and had taken
the television. He said he knew he was in “ ‘trouble’ ” and wanted to “ ‘make things
right.’ ” Appellant did not appear at the police station the next day.
       On May 1, 2013, appellant made but withdrew a Marsden motion (People v.
Marsden (1970) 2 Cal. 3d 118). Appellant then made a Faretta request (Faretta v.
California (1975) 422 U.S. 806), at which time he was given “paperwork” and his case
was continued to the next day. The record does not reflect what became of appellant’s
request. On July 3, 2013, appellant pleaded no contest to an amended count four that
charged him as an accessory to a crime—felony vandalism (§ 594)—under section 32.
All remaining counts and allegations were dismissed. On August 1, 2013, the trial court
placed appellant on five years probation, awarded him 78 days of presentence credit,


       2
           The facts relating to the incident are taken from the probation officer’s report.


                                                 2
ordered him to serve 364 days in jail, and to pay various fines and fees. Appellant filed a
timely notice of appeal on August 23, 2013. He requested a certificate of probable cause,
which was denied.
                                       DISCUSSION
       We have reviewed the entire record and conclude there are no arguable issues that
warrant further briefing. Appellant states in his supplemental brief that there was a
“VIOLATION OF A PLEA BARGAIN” and “UNINFORMED INVOLUNTARY
WAIVER.” However, we have found no clear and convincing evidence of good cause to
allow appellant to withdraw his plea, and there was a factual basis for the plea. Appellant
states he received ineffective assistance of counsel and that there was “PROFESSIONAL
MISCONDUCT,” but the record shows he was adequately represented by counsel at
every stage of the proceedings. He also states there was a “BRADY VIOLATION OF
EXCULPATORY EVIDENCE,” but does not point to any relevant exculpatory evidence.
Finally, he asserts there were sentencing errors, e.g., “VIOLATIONS OF SENTENCE
PROCEDURE,” “ILLEGAL ENHANCEMENT,” and “CONSTITUTIONAL
VIOLATION OF 8TH AMENDMENT CRUEL AND UNUSUAL PUNISHMENT.”
We have found no sentencing error.
       Appellate counsel has informed this court that there may have been a question
regarding appellant’s competency to stand trial, but he represents that trial counsel
“ ‘considered and rejected’ seeking a competency evaluation.” We have not found
anything in the record suggesting that trial counsel provided ineffective assistance of
counsel by not seeking a competency evaluation. Moreover, although a criminal
defendant has a constitutional right not be tried while incompetent, there are no cases that
have extended this right to an appeal. (See People v. Kelly (1992) 1 Cal. 4th 495, 544.)
Thus, whether appellant was competent during the pendency of this appeal would not be
an issue on appeal. There are no issues that require further briefing.




                                             3
                                 DISPOSITION
     The judgment is affirmed.
                                          _________________________
                                          McGuiness, P.J.


We concur:


_________________________
Pollak, J.


_________________________
Siggins, J.




                                      4